United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1019
                                   ___________

Ross M. Muir,                         *
                                      *
          Petitioner,                 * Appeal from the United States
                                      * Tax Court.
    v.                                *
                                      * [UNPUBLISHED]
Commissioner of Internal Revenue,     *
                                      *
          Respondent.                 *
                                 ___________

                         Submitted: June 7, 2001
                             Filed: June 15, 2001
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       On his 1980 and 1981 federal tax returns, Ross M. Muir claimed losses arising
from an investment in a limited partnership. In 1984 and 1985 he executed Form 872-
A, consenting to an extension of the three-year statutory period in which the
Commissioner of Internal Revenue (“Commissioner”) could assess taxes against him
for the 1980 and 1981 tax years, respectively. See 26 U.S.C. §§ 6501(a) (time limit
for assessing tax); 6504(c)(4) (Commissioner and taxpayer may agree to extend normal
limitations period). Form 872-A provided that the extension agreement would be
terminated when either Muir or the Commissioner executed a notice of termination
(Form 872-T), or when the Commissioner mailed Muir a notice of deficiency. In 1988
the Commissioner issued Muir a notice of deficiency, disallowing the claimed
partnership losses. Muir then petitioned the tax court, challenging the assessment and
the rate of interest payable on the alleged underpayment of tax in 1980, and contending
that the notice of deficiency was time-barred. The tax court1 rejected his arguments
and he appeals. We affirm.

     On appeal, Muir renews his argument that the statutory period for assessment
had expired. Having carefully reviewed the record and the parties’ briefs, see
Campbell v. Commissioner, 164 F.3d 1140, 1142 (8th Cir.) (standard of review), cert.
denied, 526 U.S. 1117 (1999), we agree with the tax court that the notice of deficiency
was not time-barred, because the Form 872-A extension was a valid agreement and the
statutory period of limitations did not expire by operation of law. See Stenclik v.
Commissioner, 907 F.2d 25, 27-29 (2d Cir.) (Form 872-A constitutes agreed-upon
extension as contemplated by § 6501(c)(4), and fact that extension granted by Form
872-A does not expire on date certain does not undermine its validity; Form 872-A is
hardly silent as to duration, which is expressly provided for and is as definite as
taxpayer needs it to be since he is empowered to commence termination period at any
time by filing Form 872-T), cert. denied, 498 U.S. 984 (1990).

       We also reject Muir’s argument that the Commissioner unreasonably delayed
enforcement of the deficiency: Muir had the power to terminate the extension and
commence assessment at any time, to limit the accumulation of interest, and to settle
his case with the Commissioner while the matter was pending before the tax court. See
Stenclik, 907 F.2d at 28 (rejecting taxpayer’s claim that Commissioner unreasonably
and unjustifiably delayed issuing notice of deficiency, because Commissioner was
entitled to rely on explicit terms of Form 872-A agreement for termination and
assessment).



      1
          The Honorable Carolyn Miller Parr, United States Tax Court Judge.
                                          -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-